DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the RCE filed on 02/11/2022.
Status of the Claims:
Claim(s) 1-3, 5 and 8 has/have been amended.
Claim(s) 6-7 has/have been previously canceled.
Claim(s) 18-20 has/have been newly added.
Claim(s) 1-5 and 8-20 is/are pending in this Office Action.


	Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus configured to capture an image of an object, comprising: 
a flexible substrate on which the first sensor is mounted, 

wherein the flexible substrate includes an extending portion that extends from a mount surface on which the first sensor is mounted, and 
wherein the extending portion extends in a space between the communication unit and the mount surface, the space being different from an area where the first sensor is disposed.

Regarding claim(s) 20, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus configured to capture an image of an object, comprising: 
a communication unit configured to perform wireless communication; and a shake detection unit including: 3 26103/405/3941089.1PATENT S/N 17/128,940 26103.405 
a second sensor configured to detect shake of the image capturing apparatus around a second axis orthogonal to the first axis;
wherein the first sensor and the communication unit are arranged in a direction in which the first axis extends, and 
wherein, when viewed from a first direction in which the first axis extends, 
the first sensor is disposed at a position where the first sensor overlaps the communication unit, and 


Regarding claim(s) 2-5, 9-10, 16 and 18-19, claim(s) depend from independent claim 8 and is/are allowable for the same reasons stated above.

Regarding independent claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus configured to capture an image of an object, comprising: 
wherein, in the shake detection unit, the sensor is mounted on a flexible substrate, 
wherein the shake detection unit includes: 
a holding member that holds the sensor; 
a first cushioning member and a second cushioning member that are disposed so as to sandwich the holding member; and 
a base member that holds the holding member via the first and second cushioning members, and is fixed to the image capturing apparatus, 
wherein the flexible substrate includes an extending portion that extends from a mount surface on which the sensor is mounted, and the extending portion includes a U-bent portion that is bent in a U-shape between the holding member and the first cushioning member, and 
wherein the holding member includes a contact limiting portion that limits contact of the U-bent portion with the first cushioning member.

Regarding claim(s) 12-14, claim(s) depend from independent claim 11 and is/are allowable for the same reasons stated above.

Regarding independent claim 15, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus configured to capture an image of an object, comprising: 
a first sensor configured to detect shake of the image capturing apparatus around a first axis; 
a second sensor configured to detect shake of the image capturing apparatus around a second axis orthogonal to the first axis; and 
a third sensor configured to detect shake of the image capturing apparatus around a third axis orthogonal to the first axis and the second axis, 
wherein the communication unit and the shake detection unit are both disposed in a same accommodation area provided in the image capturing apparatus, the accommodation area being located away from an image capturing optical axis, 6 26103/405/3941089.1PATENT S/N 17/128,940 26103.405 
wherein the first sensor and the communication unit are arranged in a direction in which the first axis extends, and
wherein, when viewed from a first direction in which the first axis extends, 
the first sensor is disposed at a position where the first sensor overlaps the communication unit, and 
the second sensor and the third sensor are disposed at positions where the second sensor and the third sensor do not overlap the communication unit.

Regarding claim(s) 17, claim(s) depend from independent claim 15 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698          


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698